Citation Nr: 9917345	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-18 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of right shoulder arthroscopy with acromioplasty, 
on appeal from the initial grant of service connection.

2.  Entitlement to a compensable disability rating for hallux 
valgus with calcaneal spurs, right, on appeal from the 
initial grant of service connection.

3.  Entitlement to a compensable disability rating for hallux 
valgus with calcaneal spurs, left, on appeal from the initial 
grant of service connection.

4.  Entitlement to service connection for a genitourinary 
disorder, also claimed as urinary tract infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for residuals of right shoulder 
arthroscopy with acromioplasty and bilateral hallux valgus 
with calcaneal spurs, with assignment of zero percent 
(noncompensable) disability ratings for each condition, and 
denied service connection for urinary tract infection. 

In May and August 1998, the Board remanded this case in order 
to provide the veteran a hearing in accordance with his 
request.  In April 1999, a video conference hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999).

The June 1995 rating decision also denied service connection 
for a right elbow condition, back strain, a bilateral wrist 
disorder, contact dermatitis, residuals of spider bite to the 
left leg, abnormal electrocardiogram, hypercholesterolemia, 
and possible hernias.  That decision also granted service 
connection for a sebaceous cyst on the neck, with assignment 
of a zero percent (noncompensable) disability rating for this 
condition.  The veteran perfected his appeal to the Board as 
to these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.302 (1998).  However, at his hearing April 1999, he 
stated that he wished to withdraw these issues from his 
appeal, and he submitted a written statement in May 1999 
confirming such.  An appeal may be withdrawn in writing at 
any time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (1998).  These issues are, therefore, not before the 
Board.

At the 1999 hearing, the veteran's representative argued that 
an additional issue was before the Board, that of entitlement 
to a 10 percent disability rating based on multiple, 
noncompensable service-connected disabilities.  The 
representative maintained that this issue was before the 
Board since it was included in the Supplemental Statement of 
the Case (SSOC) of December 1997.  The June 1995 rating 
decision did deny this issue.  The veteran's initial notice 
of disagreement received in June 1995 did not list this 
issue, but he submitted a general notice of disagreement in 
September 1995.  This issue was not included in the Statement 
of the Case (SOC) issued in September 1995, and the veteran's 
substantive appeal received in May 1996 therefore could not 
perfect his appeal as to this issue.  See 38 C.F.R. §§ 20.200 
and 20.202 (1998) (substantive appeal must be filed after 
issuance of a Statement of the Case addressing the issue).  

The SSOC in December 1997 did include this issue, but no 
correspondence was received from the veteran or his 
representative within 60 days thereafter that could 
constitute an appeal on this issue.  See 38 C.F.R. 
§ 20.302(c) (1998) (if the SSOC addresses an issue not 
included in the original SOC, a substantive appeal must be 
filed with respect to that issue within 60 days in order to 
perfect an appeal as to the additional issue).  The veteran 
was informed of this requirement in the December 1997 SSOC, 
but no appeal was filed with respect to the issue of 
entitlement to a 10 percent disability rating based on 
multiple, noncompensable service-connected disabilities.  
Therefore, this issue is not before the Board.

In November 1994, the veteran filed two separate claims for 
cysts on the neck and for neck pain.  The June 1995 rating 
decision granted service connection for the sebaceous cysts 
and indicated that this condition was also claimed as neck 
pain.  In his June 1995 notice of disagreement, the veteran 
stated that his neck pain was not associated with the cysts.  
He has clearly filed a claim for service connection for a 
neck disorder.  This issue has not been adjudicated by the 
RO, and it is not inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


REMAND

Although the RO complied with the Board's 1998 Remand 
instructions, it is unfortunately necessary to again remand 
this case so that additional evidentiary development can be 
completed.

The veteran disagreed with the original disability ratings 
assigned for his right shoulder and bilateral foot disorders.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

While this claim is in remand status, the RO should issue a 
SSOC to the veteran that correctly identifies the issues on 
appeal.  In accordance with Fenderson, the RO should review 
the evidence of record at the time of the June 1995 rating 
decision that was considered in assigning the original 
disability ratings for the veteran's right shoulder and 
bilateral foot disorders, then consider all the evidence of 
record to determine whether the facts showed that the veteran 
was entitled to a higher disability rating for any of these 
conditions at any period of time since his original claims.

Right shoulder and bilateral hallux valgus with spurs

First, the veteran testified that he underwent treatment 
after service, including physical therapy, for his right 
shoulder at the VA Medical Center (VAMC) in Miami.  None of 
his VA treatment records have been obtained.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
should request the veteran's VA treatment records from 1994 
to the present.

Second, the veteran has submitted evidence showing that Peter 
Millheiser, M.D., evaluated him in 1996 in conjunction with 
an application for employment to the United States Postal 
Service.  The RO did request via a May 1997 letter that the 
veteran submit these records or complete the necessary 
release form, but he did not respond.  He has since submitted 
a release for Dr. Millheiser in May 1999.  These treatment 
records may be relevant to the veteran's increased rating 
claims, and an effort to obtain them is therefore warranted.

While this case is in remand status, it is appropriate to 
provide the veteran another VA physical examination of his 
feet.  The last examination for this disorder was conducted 
in 1994.

Genitourinary disorder

In June 1987, a diagnosis of prostatitis was rendered, and it 
was noted that the veteran had hematuria and examination 
showed a boggy prostate.  In May 1992, he reported seeing 
blood in his underwear and urine.  The diagnosis was gross 
hematuria by history.  A follow-up note dated in May 1992 
indicated that urinalysis was normal.  Upon VA examination in 
1994, the veteran complained of painful urination and 
ejaculation and reported a history of seeing blood in his 
urine on three occasions.  Diagnoses included chronic 
nonspecific urethritis, at times hemorrhagic.  The veteran 
testified in 1999 that he continued to experience pain and 
tingling with urination and had seen "coagulated" blood in 
his urine.  

Considering the inservice complaints of hematuria and 
diagnosis of prostatitis, the diagnosis shown on the 1994 VA 
examination report, and the veteran's testimony, it is 
appropriate to determine whether the he currently has a 
chronic genitourinary condition, and, if so, whether it is 
related to the inservice complaints.  Therefore, the Board 
finds that a medical opinion is needed, since there is not 
sufficient evidence upon which to base a decision.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Miami for outpatient treatment from 1994 
to the present.  

2.  Request the veteran's records from 
Dr. Millheiser for an evaluation 
conducted in 1996 for the United States 
Postal Service.  See release provided by 
veteran dated in April 1999.  If the RO 
is unable to obtain these records, tell 
the veteran and his representative, so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

3.  Schedule the veteran for VA physical 
examination(s) for his bilateral hallux 
valgus with calcaneal spurs and his 
genitourinary claim.  The claims file and 
a copy of this remand are to be made 
available to the examiner(s) for review 
prior to the examination(s), and the 
examiner(s) should indicate in the 
examination report(s) that he or she has 
examined the claims folder, including the 
service medical records and the 1994 VA 
examination report.  

(a) Bilateral hallux valgus with 
calcaneal spurs: All necessary tests and 
studies should be conducted in order to 
ascertain the severity of this service-
connected condition.  For each foot, the 
examiner is asked to state whether the 
hallux valgus is of sufficient severity 
to cause a functional deficit equivalent 
to amputation of the great toe.  Any 
functional limitations attributable to 
this condition should be identified, and 
the examiner should discuss whether there 
is likely to be additional functional 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the feet 
are used repeatedly.  

If there is no limitation of function, or 
no objective indications of pain, such 
facts must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect the 
veteran's service-connected bilateral 
hallux valgus with calcaneal spurs has 
upon his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

(b) Genitourinary disorder: The examiner 
should perform all necessary tests in 
order to determine the etiology of the 
veteran's complaints of painful urination 
and ejaculation and hematuria.  The 
examiner is asked to render an opinion as 
to whether the veteran currently has a 
chronic genitourinary disorder, and, if 
so, whether it is at least as likely as 
not that this condition is related to any 
disease or injury during service, 
including the complaints of hematuria 
and/or diagnosis of prostatitis.  The 
complete medical rationale for any 
opinion is to be included in the report.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report(s) includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claims for compensable 
disability ratings for residuals of right 
shoulder arthroscopy with acromioplasty 
and bilateral hallux valgus with 
calcaneal spurs and for service 
connection for a genitourinary disorder, 
claimed as urinary tract infection, with 
consideration of the additional evidence 
developed upon remand.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.  

With respect to the veteran's right 
shoulder and bilateral foot disorders, 
the supplemental statement of the case 
must correctly identify the issues as on 
appeal from the initial grant of service 
connection.  Review the evidence of 
record at the time of the June 1995 
rating decision that was considered in 
assigning the original disability ratings 
for these disorders, then consider all 
the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for any of these conditions at any 
period of time since his original claims.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  Allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).  The purpose of this REMAND is to 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


